Name: 2004/129/EC: Commission Decision of 30 January 2004 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (Text with EEA relevance) (notified under document number C(2004) 152)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  marketing;  competition;  means of agricultural production
 Date Published: 2004-02-10

 Avis juridique important|32004D01292004/129/EC: Commission Decision of 30 January 2004 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (Text with EEA relevance) (notified under document number C(2004) 152) Official Journal L 037 , 10/02/2004 P. 0027 - 0031Commission Decisionof 30 January 2004concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances(notified under document number C(2004) 152)(Text with EEA relevance)(2004/129/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 2003/119/EC(2), and in particular the fourth subparagraph of Article 8(2) thereof,Whereas:(1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I to that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work.(2) Commission Regulation (EC) No 1112/2002(3) lays down the detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. The active substances of the fourth stage for which a commitment to further prepare the necessary dossier has not been notified should not be included in Annex I to Directive 91/414/EEC and Member States should withdraw all authorisations for plant protection products containing such active substances. Annex I to this Decision lists active substances which fall into this category.(3) Commission Regulations (EC) No 451/2000(4) and (EC) No 1490/2002(5) lay down the detailed rules for the implementation of the second and third stages of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. Active substances for which no complete dossier has been submitted or for which notifiers have declared that no dossier will be submitted within the prescribed time limit should not be included in Annex I to Directive 91/414/EEC and Member States should withdraw all authorisations for plant protection products containing such active substances. Annex I to this Decision lists active substances which fall into this category.(4) For some of those active substances information has been presented and evaluated by the Commission together with Member State experts which has shown a need for further use of the substances concerned. In those cases temporary measures should be provided for to enable the development of alternatives.(5) For the active substances for which there is only a short period of advance notice for the withdrawal of plant protection products containing such substances, it is reasonable to provide for a period of grace for disposal, storage, placing on the market and use of existing stocks for a period no longer than 12 months to allow existing stocks to be used in no more than one further growing. In cases where a longer advance notice period is provided, such period can be shortened to expire at the end of the growing season.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The active substances listed in Annex I to this Decision shall not be included in Annex I to Directive 91/414/EEC.Article 21. Member States shall ensure that authorisations for plant protection products containing the active substances listed in Annex I to this Decision are withdrawn by 31 March 2004 at the latest.2. By derogation from paragraph 1, Member States listed in column B of Annex II may maintain authorisations for plant protection products containing substances listed in column A of that Annex for uses listed in column C of that Annex until 30 June 2007 at the latest, to permit the development of an efficient alternative for the substance concerned.Member States making use of the derogation provided for in the first subparagraph shall ensure that the following conditions are complied with:(a) the continued use is only accepted so far as it has no harmful effect on human or animal health and no unacceptable influence on the environment;(b) such plant protection products remaining on the market after 31 March 2004 are relabelled in order to match the restricted use conditions;(c) all appropriate risk mitigation measures are imposed to reduce any possible risks;(d) alternatives for such uses are being seriously sought.3. The Member State concerned shall inform the Commission about the measures taken in application of paragraph 2, and in particular about the actions taken pursuant to points (a) to (d), by 31 December 2004 at the latest.Article 3Any period of grace granted by Member States in accordance with Article 4(6) of Directive 91/414/EEC shall be as short as possible.Where authorisations shall be withdrawn in accordance with Article 2(1) by 31 March 2004 at the latest, the period shall expire on 31 December 2004 at the latest.Where authorisations shall be withdrawn in accordance with Article 2(2) by 30 June 2007 at the latest, the period shall expire on 31 December 2007 at the latest.Article 4This Decision is addressed to the Member States.Done at Brussels, 30 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 325, 12.12.2003, p. 41.(3) OJ L 168, 27.6.2002, p. 14.(4) OJ L 55, 29.2.2000, p. 25.(5) OJ L 224, 21.8.2002, p. 23.ANNEX IList of active substances referred to in Article 1PART A Substance covered by Commission Regulation (EC) No 703/2001 (second stage of the programme of work)MethidathionPART B Substances covered by Commission Regulation (EC) No 1490/2002 (third stage of the programme of work)CinosulfuronClofencetChlorflurenolFlamprop-MFlurenolHexaflumuronImazethapyrNuarimolPrimisulfuronPretilachlorQuincloracStreptomycineTridemorphTriadimefonPART C Substances covered by Commission Regulation (EC) No 1112/2002 (fourth stage of the programme of work)A. Chemical active substances(4E-7Z)-4,7-Tridecadien-1-yl-acetate(4Z-9Z)-7,9-Dodecadien-1-ol(E)-10-Dodecenyl acetate(Z)-3-Methyl-6-isopropenyl-3,4-decadien-1-yl acetate(Z)-3-Methyl-6-isopropenyl-9-decen-1-yl acetate(Z)-5-Dodecen-1-yl acetate(Z)-7-Tetradecanole(Z)-9-Tricosene(Z,Z) Octadienyl acetate2-Propanol3,7-Dimethyl-2,6-octadienal4-chloro-3-methylphenol7,8-Epoxi-2-methyl-octadecane7-Methyl-3-methylene-7-octene-1-yl-propionateAcridinic basesAlkyldimethybenzyl ammonium chlorideAlkyldimethylethylbenzyl ammonium chlorideAmmonium hydroxideAmmonium sulphateBarium nitrateBiphenylBoric acidBromethalinCalciferolCalcium cyanideCalcium oxideCalcium phosphateChlorhydrate of poly (imino imido biguanidine)ChlorophyllineCholecalciferolCholine chlorideCorn steep liquorCoumachlorCoumafurylCoumatetralylCrimidineDifethialoneDioctyldimethyl ammonium chlorideDiphacinoneEthanethiolEthylhexanoateFlocumafenFluoroacetamideHydrogen cyanideIsovalLactic acidLauryldimethylbenzylammonium bromideLauryldimethylbenzylammonium chlorideLime phosphateMethyl-trans-6-nonenoateNaphtaleneNitrogenOctyldecyldimethyl ammonium chlorideOnion extractPapainep-Cresyl acetatep-DichlorobenzenePherodimPhosphoric acidPlant oils/Coconut oilPlant oils/Maize oilPlant oils/Peanut oilPotassium sorbatePronumonePropionic acidPyranocumarinQuaternary ammonium compoundsScillirosideSebacic acidSerricorninSodium carbonateSodium chlorideSodium cyanideSodium dimethylarsinateSodium hydroxideSodium o-benzyl-p-chlorphenoxideSodium propionateSodium p-t-amylphenoxideSodium tetraborateSoybean extractSoybean oil, epoxylatedStrychnineTar oilsThallium sulphateThioureatrans-6-Nonen-1-olTrimedlureB. Micro-organismsAschersonia aleyrodisAgrotis segetum granulosis virusMamestra brassica nuclear polyhedrosis virusTomato mosaic virusANNEX IIList of authorisations referred to in Article 2(2)>TABLE>